            Case 3:20-cv-00235-JR     Document 26      Filed 09/03/20     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




ALLEN B. COX,                                              Case No. 3:20-cv-00235-JR

                      Plaintiff,                           ORDER


       v.

THE STATE OF OREGON,

                      Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation [23] on August 10,

2020, in which she recommends the Court grant Defendant’s Motion to Dismiss [20]. Plaintiff

timely filed objections to the Findings and Recommendation.1 The matter is now before the

Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the
1
 While unclear, the Court construes Plaintiff’s Answer to Motion to Dismiss [25], filed on
August 17, 2020, as objections to the Findings and Recommendation.

1 - ORDER
         Case 3:20-cv-00235-JR         Document 26       Filed 09/03/20    Page 2 of 2




Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                        CONCLUSION

       The Court adopts Magistrate Judge Russo’s Findings and Recommendation [23].

Accordingly, Defendant’s Motion to Dismiss [20] is granted and this case is dismissed with

prejudice.

       IT IS SO ORDERED.



                         September 3, 2020
       DATED: _______________________________________________________.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
